Title: To George Washington from Lund Washington, 4 December 1782
From: Washington, Lund
To: Washington, George


                        
                            Dear Sir
                            Mount Vernon Dembr 4th 1782
                        
                        Your Letters of the 14th & 21st come to hand by the last Post—on monday Morning I inclosed the latter
                            to Dulany and wrote him that I woud wait on him and Mrs French for their final answer the next day—accordingly I went, but
                            did not see Mrs French, she did not appear at Dinner but sent word she was not well Dulany told me when I went, as the Day
                            was very Wet he did not expect me and had wrote the inclosed which he intended to send me. I told him altho you woud
                            purchase the reversion of that Land you woud not give the highest value that could possible be fixd on it were you to be
                            put in immediate possession so that it was useless to say any thing further on that subject he said he was sorry the
                            exchange of Lands could not take place agreeable to your wishes, was only himself & Mrs Dulany to be Consulted the
                            exchange shoud immediately take place but while Mr T——t & old Mrs M—— lived neither Mrs Dulany nor himself
                            shoud have interest to bring it about. he had read your Letter which I sent them to Mrs F—— and told her the advantages
                            that woud result to them by makeing the exchange, and the short time there was for her to fix, for after this she woud
                            never again have it in her power to accept of so advantageous an offer. Mrs F said to Mrs Dulany next morning—so, Mr
                            Dulany & you think it best to make this exchange but it shall never take place while I live. I askd Mr D if he
                            thought there was a probability that Mrs F. sometime hence might be induced to consult her own Interest and make the
                            exchange, for it was clear to me if she woud but reflect a Moment, and consider what she ever had made from her
                            plantation, and what it was very clear she might make from Dows, she woud repent not doing it, and if he thought so, I
                            woud make the purchase he said he coud not under take to say—was it left to himself he woud make the exchange immediately
                            but he feard Mrs F. woud never do it. Mrs D. was present at most of the above Conversation, she said that her Mama had
                            once sd that Mr D. & she might do as they pleased in the matter and it woud have been the case, if her Uncle T——
                            had not given his opinion—I then endeavourd to place in the Strongest light the profits of Dows Land to Mrs D. and at the
                            same time told what was the highest and most profitable Crop that coud ever be made from the other, and left her to draw a
                            conclusion—And now Sir I am bewildered with my own thoughts on the subject—If I was sure you woud never get Mrs F. Land
                            for Dows, I woud not think of purchaseg, because I think it woud not be worth your while to pester yourself about
                            borrowing money, to add another tract of Land to your Estate—but when I know your desire to get Mrs F. Land, and at the
                            same time know both D. & his wifes wishes to possess Dows, I am load to think of makeing the purchase, because it
                            appears strange to me if they will not hearafter have interest enough with their Parent to bring about the exchange shoud
                            the Land be yours—but if another purchases it, your chance for Possessg the whole of this Neck is at and End.
                        I shall so soon as I End this Letter go to Dows, and once more look over the Land, and if I meet with nothing
                            discourageg, purchase it—but I really scarcely know well what to do, if you had the money without borrowing I shoud be
                            better satisfyd about the purchase—if I can get Dow & Co. to wait one week longer I will delay the purchase and
                            endeavour to get Triplett to Ride with me and look at Dows Land and see if I cannot change his opinion, if not I suppose
                            it will be best, and perhaps what I shall do, make the purchase and draw on you for the Money, They I beleive expect the
                            Money will be pd in Philadelphia—it is there they will want it, and how it may suit them to go to Newburg for it I cannot
                            tell The next Post I expect will be the farthest, before then the matter with respect to Dow & Co. will be finally
                            ended and I shall inform you what has been done, with respect to Dulany Mrs F. &c. &c. I shall do all I
                            can and attempt to do all you wish me—My Compliments to Mrs Washington tell her the Sunday after she left us Colo. Mason
                            sent a Haunch of Venison & a Baskett of White Apples & Pippins to her with his & Mrs Masons
                            Compliments—Betsy presents her most respectfull Compliments to Both Mrs Washington & yourself. Am Sir your
                            affectionate Sevt
                        
                            Lund Washington
                        
                    